1    Peter Lambrianakos (pro hac vice)
     plambrianakos@brownrudnick.com
2    Vincent J. Rubino, III (pro hac vice)
     vrubino@brownrudnick.com
3    Alfred R. Fabricant (pro hac vice)
     afabricant@brownrudnick.com
4    Alessandra C. Messing (pro hac vice)
     amessing@brownrudnick.com
5    Brown Rudnick LLP
     7 Times Square
6    New York, NY 10036
     Telephone: (212) 209-4800
7    Facsimile: (212) 209-4801
8    Sarah G. Hartman
     CA Bar No. 281751
9    shartman@brownrudnick.com
     Arjun Sivakumar
10   CA Bar No. 297787
11   asivakumar@brownrudnick.com
     Brown Rudnick LLP
12   2211 Michelson Drive, Seventh Floor
     Irvine, California 92612
13   Telephone: (949) 752-7100
     Facsimile:(949) 252-1514
14
     Attorneys for Defendant
15   AGIS Software Development LLC.

16
                                 UNITED STATES DISTRICT COURT
17                              NORTHERN DISTRICT OF CALIFORNIA
                                       OAKLAND DIVISON
18
19                                                      Case No. 4:18-cv-06185-HSG

20   ZTE (USA) INC.,                                    ORDER GRANTING DEFENDANT’S
                                                        MOTION FOR EXTENSION OF TIME
21                                Plaintiff,            TO RESPOND TO SECOND AMENDED
22                                                      COMPLAINT
            v.
23
     AGIS SOFTWARE DEVELOPMENT LLC,
24
                                  Defendant.
25
26
27
28
                                               ORDER GRANTING DEFENDANT’S MOTION FOR EXTENSION
                                                                          CASE NO. 18-cv-06185-HSG
1                                              ORDER
2          The Court, having considered Defendant AGIS Software Development LLC’s (“AGIS
3    Software”) Motion for Extension of Time to Respond to Second Amended Complaint finds that
4    the Motion should be GRANTED. It is hereby ORDERED that AGIS Software’s deadline to
5    answer or otherwise respond to ZTE (USA) Inc.’s Second Amended Complaint, is extended
6    through and including October 24, 2019.
7
     Dated: 9/24/2019                      _____________________________________
8                                          Hon. Haywood S. Gilliam, Jr.
9                                          United States District Judge

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                1
                                         ORDER GRANTING DEFENDANT’S MOTION FOR EXTENSION
                                                                    CASE NO. 18-cv-06185-HSG
